Citation Nr: 1720191	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  13-19 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for right ankle disability, to include arthralgia and loss of range of motion.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1979 to October 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (Agency of Original Jurisdiction (AOJ)).

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Board notes that, by decision dated March 2012, the AOJ denied a claim of entitlement to service connection for multiple orthopedic disorders, including the separately denying the left and right ankles.  In April 2012, the Veteran submitted a notice of disagreement (NOD) specifically with the denial of service connection for right ankle disability and not the left ankle.  A May 2013 Statement of the Case (SOC) only addressed the right ankle disability claim.  In his July 2013 VA Form 9, the Veteran submitted a statement arguing that the Board should take jurisdiction over the left ankle disability claim as being a reasonably raised and/or an inferred claim.  

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by an NOD and completed by a substantive appeal after an SOC is furnished to the Veteran.  In essence, the following sequence is required: There must be a decision by the AOJ, the Veteran must express timely disagreement with the decision, VA must respond by explaining the basis for the decision to the Veteran, and finally the Veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

At this time, the Board has no jurisdiction over the AOJ denial of service connection for left ankle disability.  In January 2015, the AOJ informed the Veteran of the finality of the March 2012 decision.  As such, the Veteran may file a claim to reopen the service connection claim for left ankle disability and/or appeal the AOJ's finality determination.  


FINDING OF FACT

The evidence of record supports a finding that the Veteran has a current right ankle disability, diagnosed as arthralgia manifested by painful motion, loss of motion, incoordination and weakened movement, that is attributable to service. 


CONCLUSION OF LAW

The criteria for service connection for right ankle disability, to include arthralgia and loss of range of motion, have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

After weighing the evidence, the Board finds in favor the Veteran's claim for service connection for right ankle disability.  To that end, the Veteran contends that his current right ankle disability stems from his period of active service, during which he performed approximately 200 parachute jumps from several different aircraft; and that these jumps have resulted in severe joint pain.  He further states that he suffered a hard landing during a jump in 1981, causing pain to his right ankle.  While the Veteran's service treatment records do not specifically note an instance of trauma to the right ankle, the Veteran's DD Form 214 notes receipt of a Parachutist Badge.

On VA examination in August 2011, the VA examiner noted a right ankle diagnosis of polyarthralgia manifested by limited range of motion findings in plantar flexion and dorsiflexion, painful motion, incoordination and weakened movement.  After physical examination and review of VA records, the VA examiner noted clinic treatment for right ankle arthralgia with oxycodone and use of a brace.  It was opined that it was at least as likely as not that the Veteran's right ankle arthralgia was a result of active service.  The VA examiner considered the Veteran's statements regarding his history of multiple parachute jumps and reasoned it was medically recognized that joint injuries (especially those that are repetitive) often lead to degenerative changes and joint pain later in life due to resultant chronic ligament laxity and joint instability.  

The AOJ has denied the claim on the basis that the VA examiner diagnosis of arthralgia does not represent a "current" disability for VA purposes.  Notably, the term "disability" refers to impairment of earning capacity.  Allen v Brown, 7 Vet. App. 439 (1995).  In general, VA regulations provide compensation for symptoms such as painful motion, loss of motion, incoordination and weakened movement of a right ankle joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-74.  VA clinic records record a diagnosis of polyarthralgia in the Veteran's problem list under ICD-9-CM 719.49 - which is an international billable medical code for diseases of the musculoskeletal system and connective tissue.  See http://www.icd9data.com/2012/Volume1/710-739/710-719/719/719.49.htm.  Thus, the Board finds that the VA examiner diagnosis of arthralgia supported by abnormal right ankle joint findings constitutes a disability for VA purposes.  Allen, 7 Vet. App. 439 (1995).

Accordingly, in light of the favorable VA opinion, service connection for a right ankle disability is granted.


ORDER

Entitlement to service connection for right ankle disability, to include arthralgia and loss of range of motion, is granted.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


